                                           Case 3:19-cv-03055-RS Document 56 Filed 06/02/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5                                  UNITED STATES DISTRICT COURT

                                   6                                 NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8     JEFFREY S. BLANCK,                                 Case No. 19-cv-03055-RS (AGT)
                                                        Plaintiff,
                                   9
                                                                                            ORDER RE: RFP DISCOVERY
                                                 v.                                         DISPUTE – RFP NO. 10
                                  10

                                  11     COUNTY OF HUMBOLDT,                                Re: Dkt. Nos. 49, 54, 55
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          The Court previously compelled Humboldt County to further respond to several of Jeffrey

                                  14   Blanck’s initial requests for production. As to another of his initial requests, RFP No. 10, the

                                  15   Court ordered supplemental briefing. In RFP No. 10, Blanck asked the county to produce the

                                  16   following documents:

                                  17                  Any Board agenda items in the past ten years that involved the Board
                                                      of Supervisors going into closed session to hear a complaint of an
                                  18                  employee against another employee pursuant to California
                                                      Government Code section 54957.
                                  19

                                  20          Having considered the supplemental briefing, the Court orders the county to respond to

                                  21   RFP No. 10 by producing all finalized agendas that it prepared over the past ten years for meetings

                                  22   of the county’s board of supervisors (including both regular and special meetings), in which a

                                  23   complaint or charge against a county employee was identified on the agenda and was listed as a

                                  24   closed-session item.

                                  25          For any responsive agenda that is available on the county’s public website, the county,

                                  26   instead of producing the agenda, may identify the date and time of the corresponding board

                                  27   meeting and provide Blanck with a hyperlink to the agenda or with a hyperlink to the webpage on

                                  28
                                           Case 3:19-cv-03055-RS Document 56 Filed 06/02/20 Page 2 of 2




                                   1   which the agenda can be downloaded.1

                                   2          Blanck, admittedly, could obtain such publicly available agendas himself; but the county

                                   3   hasn’t meaningfully challenged his assertion that county IT staff will be better equipped to find the

                                   4   responsive agendas efficiently. Under the circumstances, the county’s relative access to the

                                   5   agendas appears greater than Blanck’s—which weighs in favor of the production. See City of

                                   6   Colton v. Am. Promotional Events, Inc., No. 09-cv-06630 PSG (SSx), 2011 WL 13223968, at *3

                                   7   (C.D. Cal. Nov. 28, 2011) (explaining that documents must be “equally available” not just

                                   8   “publicly available” for the responding party to avoid production on this basis).

                                   9          The parties should meet and confer to identify reasonable dates by which the county must

                                  10   respond to RFP No. 10 and to Blanck’s other initial requests for production.

                                  11          IT IS SO ORDERED.

                                  12   Dated: June 2, 2020
Northern District of California
 United States District Court




                                  13

                                  14
                                                                                                    ALEX G. TSE
                                  15                                                                United States Magistrate Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27   1
                                        See, e.g., https://humboldt.legistar.com/MeetingDetail.aspx?ID=650095&GUID=1171EB06-
                                  28   A8C8-4742-BC75-A0B2280688BC&Options=info|&Search= (webpage for March 19, 2019 board
                                       meeting, with link to downloadable PDF version of the agenda).
                                                                                        2
